IN THE COURT OF APPEALS OF IOWA

                                      No. 14-1755
                               Filed September 10, 2015

KEY CITY TRANSPORT, INC., and
GREAT WEST CASUALTY COMPANY
     Petitioners-Appellees/Cross Appellants,

vs.

JAMES DELIRE,
     Respondent-Appellant/Cross-Appellee.
______________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Michael D. Huppert, Judge.



      Claimant appeals and the employer cross appeals from the district court’s ruling

on judicial review of a workers’ compensation award.             AFFIRMED ON BOTH

APPEALS.



      Mark J. Sullivan of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Joseph M. Barron and Stephen W. Spencer of Peddicord, Wharton, Spencer,

Hook, Barron & Wegman, L.L.P., West Des Moines, for appellees.




      Heard by Tabor, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                              2


MCDONALD, J.

         Claimant James Delire appeals from the district court’s ruling on judicial review of

his workers’ compensation claim.          He contends the district court erred when it

overturned the commissioner’s weekly rate calculation.          On cross-appeal, Key City

Transport, Inc., contends the district court erred in affirming the deputy commissioner’s

findings of fact and conclusions of law regarding medical causation and in affirming the

deputy’s award of running healing period benefits. We affirm the judgment of the district

court.

                                              I.

         Key City Transport hired Delire as an over-the-road driver to make long-haul trips

from Iowa to California and back. Delire’s compensation was determined by mileage

plus additional compensation for drop fees. Delire claims he was told at the time of hire

by Joe Bitter, Key City’s managing partner and one of its owners, that some drivers on

that route earned $70,000 to $75,000 per year.

         Delire commenced work on May 23, 2008. His first week involved completing

paperwork and making several local runs. He earned $257 in mileage and $155 in drop

fees. Delire drove to California and back the next week and earned $1254 in mileage

and $40 for one drop off. During his third week, Delire drove to California and back and

earned $1425 in mileage and $240 in drop fees. During this trip, on June 11, Delire was

injured while unloading large windows. One of the windows began to tip over and Delire

tried to catch it with his right arm. He fell on his back and felt a sharp pain in his right

shoulder and right armpit. He called Bitter to report the injury. Delire was told to pick up
                                            3


a trailer and head back to Dubuque. He had to stop frequently en route because of the

pain.

        Upon returning home, Delire sought medical treatment for the injury.        Delire

treated with Dr. Setter, a chiropractor. Dr. Setter diagnosed the injury as a severe right

shoulder sprain and cervical and thoracic sprains. Dr. Setter ordered an MRI of the

shoulder and a thoracic x-ray.       The MRI showed supraspinatus tendinosis and

degenerative changes in the acromioclavicular (“AC”) joint. He was given temporary

work restrictions that did not allow him to continue work at that time. Dr. Setter referred

Delire to an occupational medicine physician, Dr. Garrity, who confirmed Dr. Setter’s

diagnosis of a right shoulder sprain. Dr. Garrity lessened the work restrictions, allowing

Delire to do some driving but without loading and unloading. Dr. Garrity referred Delire

to Dr. Ott, an orthopedic surgeon. However, Ms. Thompson, the workers’ compensation

nurse case manager, canceled the appointment and made one with Dr. Mendel. Dr.

Mendel diagnosed Delire with a possible slap lesion with a labral injury or impingement.

Dr. Mendel proposed arthroscopic surgery. Delire agreed to the surgery, which was

performed in February 2009.

        Delire did not experience immediate relief following surgery. Instead, he began

to experience muscle spasms, shooting pain in his right arm, and clawing of the right

hand. Despite physical therapy, Delire continued to experience symptoms. Dr. Mendel

restricted Delire from work. Following additional treatment and therapy, Dr. Mendel

recommended a second shoulder surgery, which he performed in February 2010. Dr.

Mendel also performed a right carpal tunnel release, a right cubital tunnel release, a

right arthroscopic glenohumeral joint and labral debridement and synovectomy, a right
                                              4


shoulder bio-tenodesis, and another subacromial decompression. These procedures

initially provided modest relief to Delire. He began physical therapy again. Delire was

restricted from work at this time. Delire met with Dr. Mendel in August 2010. At the

workers’ compensation hearing, the details of this examination were in dispute. Dr.

Mendel noticed Delire had clawing of his right hand. According to Delire, Dr. Mendel

was concerned about Delire’s persistent symptoms, was uncomfortable releasing him at

maximum medical improvement (“MMI”), and wanted to perform another EMG and

possibly another MRI.       The case manager confronted Dr. Mendel and stated the

appointment was for MMI. Ultimately, Dr. Mendel opined Delire had reached MMI and

released him without any work restrictions.

         Subsequently, Delire informed Bitter of his release to work but expressed

concern he was still unable to drive to California. In response, Key City initially provided

Delire with short trips not requiring loading or unloading. Eventually, Key City provided

Delire with longer trips, including overnights. Delire began to experience pain in his left

shoulder from overcompensation. In June of 2011, Delire was told to make a ten-hour

trip to Michigan. Delire became upset and emotional. Bitter told Delire to come back

only when he had a letter from a mental health professional opining he was able to

drive.       Delire attempted to obtain mental health treatment, but the workers’

compensation carrier did not approve the sought-after treatment. Key City had also

cancelled Delire’s health insurance. Delire never performed any work for Key City after

this time.

         On June 26, 2011, Delire filed his arbitration petition for the injury occurring in

2008. On February 12, 2012, Delire filed a petition for alternate care and requested
                                          5


another appointment with Dr. Mendel. Delire’s attorney requested that Ms. Thompson

not be at this examination. Dr. Mendel recommended another MRI, which revealed a

small full-thickness tear of the rotator cuff. Great West, the workers’ compensation

insurance carrier for Key City, denied the claim as not being work related.

Subsequently, Delire was evaluated by Dr. Cullen, a neurologist, who concluded

Delire’s nerve condition had improved but was not normalized. Delire followed up with

Dr. Mendel, who did not recommend surgery at that time. Dr. Mendel noted Delire

seemed depressed, and Dr. Mendel recommended a psychiatric evaluation. Key City

scheduled a psychiatric independent medical examination (“IME”) with Dr. Jennisch.

Dr. Jennisch concluded Delire had an adjustment reaction with a combination of

depressive and anxious features. He recommended individual counseling, cognitive

behavior therapy, and anti-depressant medication.       Dr. Jennisch stated Delire’s

psychiatric symptoms were caused both by his work injury and his relationship troubles.

Dr. Jennisch stated Delire’s mental health condition likely was not permanent and the

prognosis was good. Delire requested Great West authorize mental health treatment,

but it was not authorized.

       Meanwhile, Delire’s claim for workers’ compensation benefits progressed. The

deputy commissioner issued an arbitration decision in September 2013. The deputy

found Delire’s left shoulder injury was “a sequela from compensating for the right

shoulder injury.”   The deputy concluded it was not possible to evaluate Delire’s

industrial disability because it was “highly doubtful claimant has actually reached

maximum medical improvement.” The deputy awarded running healing period benefits
                                            6


“until such time as the requirements for termination of healing period benefits are met.”

Key City appealed.

      The appeal decision adopted the arbitration decision except the commissioner

recalculated Delire’s weekly compensation rate.     Citing Iowa Code section 85.36(7)

(2011), the commissioner explained the record did not contain evidence of any weeks of

work representative of Delire’s earnings and did not contain any evidence of earnings of

other employees in a similar position. The commissioner noted Delire’s testimony that

Bitter told him other similarly-situated drivers earned $70,000 to $75,000.          The

commissioner concluded:

              This is an extremely fact specific case in which the undersigned
      must use his expertise and specialized knowledge to evaluate the best
      available evidence to determine claimant’s average weekly wage. Based
      on the testimony of the parties at the hearing it is concluded that
      claimant’s weekly compensation rate should be based on an annual
      income of $70,000 which results in an average weekly wage of $1346.15.
      . . . Therefore, it is concluded that claimant’s weekly compensation rate is
      $748.78. The arbitration decision is therefore amended solely as to the
      issue of claimant’s weekly compensation rate.

      Key City petitioned for judicial review, challenging the weekly benefit rate,

medical causation, and the award of healing period benefits.       Delire filed a cross-

petition, challenging the commissioner’s determination of the weekly benefit rate. The

district court affirmed the agency’s findings regarding medical causation and the award

of healing period benefits. The district court reversed the agency’s calculation of the

weekly benefit rate, explaining the process used could not be upheld “as either rational,

logical, or justifiable.” The court remanded to the agency “to undertake the proper

analysis of the facts contained within the record already made in coming to a proper

rate calculation.” Delire timely appealed, and Key City cross-appealed.
                                             7


                                             II.

       “Iowa Code chapter 17A governs our review of the commissioner’s decision. The

district court acts in an appellate capacity when reviewing the commissioner’s decisions

to correct errors of law.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 888 (Iowa 2014)

(internal citations omitted).   “On appeal, we apply the standards of chapter 17A to

determine whether we reach the same conclusions as the district court. If we reach the

same conclusions, we affirm; otherwise we may reverse.” Id.

                                             A.

       We first address Key City’s contention that Delire failed to prove his current

medical conditions are causally related to his injury.

       The legislature has by a provision of law vested the commissioner with the
       discretion to make factual determinations. Medical causation is a question
       of fact vested in the commissioner’s discretion. We are bound by the
       commissioner’s factual determinations if they are supported by substantial
       evidence in the record before the court when that record is viewed as a
       whole.

Id. at 889. “‘Substantial evidence’ means the quantity and quality of evidence that

would be deemed sufficient by a neutral, detached, and reasonable person, to establish

the fact at issue when the consequences resulting from the establishment of that fact

are understood to be serious and of great importance.” Iowa Code § 17A.19(10)(f)(1).

On substantial-evidence review, we do not reassess the evidence or make our own

determination of the weight to be given to various pieces of evidence.      See Cedar

Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 849 (Iowa 2011). The question is

not whether the evidence would support a different finding; the question is whether the

evidence supports the finding actually made. See Larson Mfg. Co., Inc. v. Thorson, 763

N.W.2d 842, 850 (Iowa 2009).
                                              8


      Delire asserted several physical conditions and injuries arose out of his work

injury. As a general rule, medical causation is the exclusive domain of experts. See

Cedar Rapids Cmty. Sch. Dist., 807 N.W.2d at 845. Whether to accept or reject expert

opinion evidence regarding medical causation is within the province of the

commissioner, who is free to do so in whole or in part, particularly when there is

competing testimony.     See id. at 845, 850. A reviewing court may not accept the

competing expert’s opinions in an effort to reject the commissioner’s findings of fact on

medical causation.     See id. at 850.   If we find substantial evidence supports the

commissioner’s findings, we affirm. See id.

      Key City first contends that Delire’s cervical and thoracic spine injuries were not

causally related to his work injury. Key City acknowledges Delire’s initial complaint

included a diagnosis of cervical and thoracic spine strains but contends the bulk of

Delire’s medical records make no reference to it. The agency addressed this issue and

found causation because Delire was initially found to have a cervical and thoracic strain.

The finding was further supported by Dr. Robin Epp, who conducted an independent

medical examination, as well as Delire’s testimony at the hearing. We do not reweigh

the evidence.

      Key City next contends Delire’s injury to his left arm and shoulder was not related

to his work injury. Key City argues there is no mention of any medical condition related

to Delire’s left side until 2012. It argues Dr. Mendel stated Delire never mentioned any

left side pain in the entire time that he treated him. Dr. Mendel does not attribute any

left shoulder and arm problems to Delire’s right shoulder injury. Key City notes Delire

admitted his left shoulder symptoms went away after he quit driving a truck in the
                                              9


summer of 2011. The agency also considered this issue. It found Delire’s medical

conditions related to his left side were caused by the work injury because of

overcompensation. Dr. Epp’s opinion, relied on by the agency, linked these symptoms

to the 2008 injury. Thus, the finding is supported by substantial evidence in the record.

       Key City also argues Delire’s full-thickness rotator cuff tear was not caused by

the 2008 injury. Delire quit working for Key City in June 2011. In early 2012, he

complained of a return of significant symptoms in his right shoulder. Key City approved

him to return to Dr. Mendel. The MRI arthrogram performed by Dr. Mendel showed a

full thickness tear in his rotator cuff. The agency found this to be related to the 2008

injury. The district court affirmed, reasoning that Dr. Mendel suspected a rotator cuff

injury relatively early in his treatment of Delire. Also, Dr. Epp found Delire’s current right

shoulder complaints were tied to the work injury. Further, the agency noted there is no

medical opinion stating Delire did not have a torn rotator cuff and there is no medical

opinion stating the injury was not work-related. Again, the relevant question is not

whether the evidence would support a different finding, the relevant question is whether

substantial evidence supports the finding actually made. We conclude it does.

       Finally, Key City contends Delire’s mental health condition is not related to his

shoulder injury. There is no doubt Delire suffered from some mental health conditions

prior to his injury. Dr. Jennisch noted Delire’s adjustment disorder had multifactorial

causes including, initially, his 2008 work injury, as well as his relationship problems.

Key City argues Dr. Mendel opined the psychological issues were not related to the

work injury.    However, Dr. Mendel noted this would be better determined by a

psychiatrist. Dr. Jennisch opined that Delire’s condition had gotten better and was not
                                            10


permanent, but the consequences of his 2008 injury—eventual unemployment, financial

stress, chronic pain, problems with access to medical care, and worsening relationship

problems—were      “significant   contributing   factors   to   his   ongoing   psychiatric

symptomology.” The agency relied on Dr. Jennisch’s determination that Delire’s work

injury was a substantial factor in causing Delire’s mental health condition. Substantial

evidence ties Delire’s psychological condition to the work injury.

                                            B.

       We next address the award of healing period benefits.              “Healing period

compensation is a description given to temporary workers’ compensation weekly

benefits that precede an allowance of permanent partial disability benefits.” Pitzer v.

Rowley Interstate, 507 N.W.2d 389, 393 n.1 (Iowa 1993). Healing period benefits are

payable to an injured worker who has suffered permanent partial disability until the

worker has returned to work, the worker has reached MMI, or the worker is medically

capable of returning to employment substantially similar to the employment in which the

employee was engaged at the time of the injury. See Iowa Code § 85.34; see also

Armstrong Tire & Rubber Co. v. Kubli, 312 N.W.2d 60, 65 (Iowa Ct. App. 1981).

Healing periods can be intermittent and can restart. Waldinger Corp. v. Mettler, 817

N.W.2d 1, 10-11 (Iowa 2012). Further, “an anticipated improvement in continuing pain

or depression, if medically indicated, may extend the length of the healing period if a

substantial change in industrial disability is also expected to result.” Pitzer, 507 N.W.2d

at 392.

       The agency awarded Delire healing period benefits for several periods, including

running healing period benefits from and after June 15, 2011. The agency made the
                                              11


award based on several considerations. First, Delire did not successfully return to work.

His routes were limited in distance. He did not perform loading and unloading. His

employer precluded him from driving without a release from a mental health

professional. Second, the agency found that, despite Dr. Mendel’s opinion Delire had

reached MMI, Delire had not in fact reached MMI.             The agency found Delire had

physical and mental health conditions untreated and relevant to an industrial disability

determination.    Also in support of this finding, the agency found Dr. Mendel was

pressured to opine Delire had reached MMI. While we understand Key City and Dr.

Mendel strongly dispute the issue, that credibility determination is best left to the

agency.    See Arndt v. City of Le Claire, 728 N.W.2d 389, 394 (Iowa 2007).                We

conclude the agency’s findings on this issue are supported by substantial evidence and

its application of the facts to the law was not irrational, illogical, or wholly unjustifiable.

See Jacobson Transp. Co. v. Harris, 778 N.W.2d 192, 196 (Iowa 2010); Dunlap v.

Action Warehouse, 824 N.W.2d 545, 557 (Iowa Ct. App. 2012) (finding substantial

evidence that claimant had “not truly returned to work, and . . . had not achieved

maximum medical improvement” where the employee was returned to work by doctor

but was essentially working while injured).

                                              C.

       We next address the calculation of Delire’s earnings. Section 85.36 provides as

follows:

       Weekly earnings means gross salary, wages, or earnings of an employee
       to which such employee would have been entitled had the employee
       worked the customary hours for the full pay period in which the employee
       was injured, as regularly required by the employee’s employer for the work
       or employment for which the employee was employed, computed or
       determined as follows and then rounded to the nearest dollar:
                                             12


              ....
              6. In the case of an employee who is paid on a daily or hourly
       basis, or by the output of the employee, the weekly earnings shall be
       computed by dividing by thirteen the earnings, including shift differential
       pay but not including overtime or premium pay, of the employee earned in
       the employ of the employer in the last completed period of thirteen
       consecutive calendar weeks immediately preceding the injury. . . . A week
       which does not fairly reflect the employee’s customary earnings shall be
       replaced by the closest previous week with earnings that fairly represent
       the employee’s customary earnings.

Delire had been employed less than three weeks at the time of his injury. Subsection

(7) provides the method to calculate weekly earnings for employees employed fewer

than thirteen weeks at the time of injury:

              7. In the case of an employee who has been in the employ of the
       employer less than thirteen calendar weeks immediately preceding the
       injury, the employee’s weekly earnings shall be computed under
       subsection 6, taking the earnings, including shift differential pay but not
       including overtime or premium pay, for such purpose to be the amount the
       employee would have earned had the employee been so employed by the
       employer the full thirteen calendar weeks immediately preceding the injury
       and had worked, when work was available to other employees in a similar
       occupation. If the earnings of other employees cannot be determined, the
       employee’s weekly earnings shall be the average computed for the
       number of weeks the employee has been in the employ of the employer.

       The record does not contain any evidence of the earnings of “other employees in

a similar occupation.” Nor does it contain evidence of any representative week “had the

employee worked the customary hours for the full pay period in which the employee

was injured, as regularly required by the employee’s employer for the work or

employment for which the employee was employed.” Not having evidence on these

issues, the commissioner determined Delire’s weekly earnings based on his experience.

The district court observed, “nowhere in the appeal decision does the commissioner

identify what part of his experience or knowledge he was relying upon to assist him in

the evaluation of the evidence in this regard, nor does he provide anything resembling
                                             13


an evaluation of the evidence.” The district court concluded the commissioner did not

provide an analytical process that can be followed on judicial review. See Burton v.

Hilltop Care Ctr., 813 N.W.2d 250, 260 (Iowa 2012) (“[W]e have held the

commissioner’s duty to furnish a reasoned opinion is satisfied if it is possible to work

backward . . . and to deduce what must have been [the agency’s] legal conclusions and

[its] findings of fact.” (citations and internal quotation marks omitted)). The district court

remanded to the commissioner “to undertake the proper analysis of the facts contained

within the record already made in coming to a proper rate calculation.”

       Our conclusion on this issue is the same as the district court’s.                 The

commissioner’s use of hypothetical annual earnings to obtain weekly earnings cannot

be upheld as rational, logical, or justifiable when the acceptable methods of determining

Delire’s weekly earnings are set forth by statute. We therefore affirm the district court’s

decision to remand the calculation to the agency. See Mike Brooks, Inc., 843 N.W.2d at

888; Schutjer v. Algona Manor Care Center, 780 N.W. 2d 549, 552 (Iowa 2010)

(affirming district court order remanding matter to commissioner for calculation of

weekly earnings pursuant to statutory directive); Hanigan v. Hedstrom Concrete Prods.,

Inc., 524 N.W.2d 158, 160 (Iowa 1994) (affirming commissioner’s calculation of weekly

earnings by averaging wages actually earned by truck driver employed fewer than

thirteen weeks and stating “[t]his claimant did not produce evidence of what a truly

similar employee would have earned” and’[i]n view of the lack of evidence on that

matter, it would be difficult to formulate a fairer test for a wage basis than to average the

wages actually received by the employee”).
                                         14


                                         III.

      For the foregoing reasons, we affirm the district court on the appeal and cross-

appeal.

      AFFIRMED ON BOTH APPEALS.